

Exhibit 10.3


Agreement For Termination of Yu Hua Chen’s Employment Contract As Chief Officer
- China


Termination Of Chen Yu Hua’s Employment & Settlement of Salary


Chen Yu Hua (“CYH”) and Mezabay International Inc. (Formerly, Cardtrend
International Inc.) (“Company”) herby mutually agree that CYH’s employment with
the Company under the Employment Contract dated October 31st, 2007 (“Employment
Contract”) shall be terminated with effect from September 23, 2009. Accordingly,
CYH hereby resigns from the Company as its Chief Officer – Greater China with
effect from September 23, 2009.


CYH and the Company mutually agree that the Company shall pay to CYH (i) a sum
of HK$ 41,148.84 being salary from September 1, 2009 to September 23, 2009;
(ii)a sum of HK$ 113,260.27 in lieu of 53 days of vacation leave which CYH was
entitled to but unconsumed as at September 23, 2009; and (iii) a sum of HK
2,423,342.47 being compensation for early termination of the Employment
Contract, totaling HK$ 2,577,751.58 (or US$ 332,548.74) (“Total Due”).


CYH and the Company mutually agree that the Company shall settle the Total Due
of US$ 332,548.74 by issuing to CYH a total of 41,568,593 Rule 144 restricted
shares of its common stock, at a price of $0.008 per share (“Shares”).


CYH agrees that the unvested and vested shares as at September 23, 2009 of all
the two share options granted to him by the Company on September 5, 2008 are
hereby cancelled with immediate effect.


CYH and the Company hereby agree that upon the issuance and delivery of the
Shares to CYH by the Company, the Company and CYH shall have discharged all
their respective obligations under the said Employment Contract and any addendum
thereto and they shall release each other of any other obligation and shall have
no claim against each other.





 
Agreed to by:
For and on-behalf of
 
For and on-half of
Mezabay International Inc.
 
Chen Yu Hua
           
SHOON HAU TSIN
 
CHEN YU HUA
Shoon Hau Tsin
 
Chen Yu Hua
Director
 
(China I/C No.: 440106196810281231)
     
Date: September 23, 2009.
 
Date: September 23, 2009






















 
 

--------------------------------------------------------------------------------

 
